Citation Nr: 0808195	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected rhinitis and sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Sioux Falls, South Dakota in 
which the RO denied the benefit sought on appeal.  The 
appellant, who had active service from February 1987 to May 
1991, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The Board remanded the appellant's claim for further 
development in April 2006.  Subsequent to the completion of 
this development, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The most probative medical evidence of record supports an 
etiological relationship between the appellant's sleep apnea 
and his service-connected rhinitis and sinusitis. 


CONCLUSION OF LAW

Aggravation of the appellant's sleep apnea has been shown to 
be proximately due to or the result of a service-connected 
disease. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).

In this case, separate letters dated in June 2003, September 
2006 and February 2007 specifically informed the appellant of 
the substance of the VCAA. See also August 2007 Supplemental 
Statement of the Case; Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III].  Nevertheless, since this 
decision represents a complete grant of the appellant's 
appeal, the appellant cannot be prejudiced by any deficiency, 
if any, in the notice and assistance requirements of the 
VCAA.  As such, the Board will dispense with any further 
discussion of the VCAA and will proceed to the issue 
presented on appeal.  

B.  Law and Analysis 

In this case, the appellant contends that he is entitled to 
service connection for sleep apnea on the basis that his 
service-connected sinusitis and/or rhinitis have permanently 
aggravated this nonservice-connected disorder.  As such, he 
seeks service connection on a secondary basis. See May 2003 
statement in support of claim; September 2007 statement.  
While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence supports a finding of 
secondary service connection in regards to the appellant's 
claim.  Therefore, the appeal will be granted. 


Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition to the foregoing, service connection may also be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition. 
Id.  The United States Court of Appeals for Veterans Claims 
(the "Court") has further held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service- connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.

In regards to the issue of aggravation, the Board observes 
that the Code of Federal Regulations provides that a 
preexisting injury or disease will be considered to have been 
"aggravated" by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  This same definition of aggravation is utilized when 
analyzing a claim of whether a nonservice-connected disorder 
has been aggravated by a service-connected disability. See 
Allen v. Brown, supra (the Court indicates that the terms 
"aggravation" and "aggravated" are general terms referring 
to any increase in disability).  An increase in a preexisting 
disorder or disease is not analogous to a temporary or 
intermittent flare-up of a preexisting injury or disease.  
The Board observes that a temporary flare-up of a preexisting 
injury or disease is not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened. Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is required 
for a preexisting injury or disease to be considered 
"aggravated" by service. See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  Therefore, by analogy, a temporary flare-up 
of a nonservice-connected disorder is not sufficient to be 
considered "aggravation" unless the underlying condition, as 
contrasted with symptoms, has worsened.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  In this case, after the evidence of record 
is considered under the laws and regulations set forth above, 
the Board is of the opinion that service connection for sleep 
apnea is warranted. 

Specifically, the Board observes that the appellant was 
service-connected for chronic sinusitis and chronic rhinitis 
in a rating decision dated in December 2001.  In May 2003, 
the appellant submitted a claim of entitlement to service 
connection for sleep apnea.  In support of this claim, the 
appellant argued that service connection was appropriate on 
the basis that his sinusitis and rhinitis disabilities 
aggravate this nonservice-connected condition. May 2003 
statement in support of claim.   

A review of the medical evidence of record reveals that the 
appellant has been diagnosed with obstructive sleep apnea and 
that he utilizes a continuous positive airway pressure (C-
PAP) machine as treatment for this disorder. See private 
medical records from Park Nicollet Clinic; December 2002 VA 
medical records; June 2003 VA examination reports.  
Therefore, the first element of the secondary service 
connection (i.e., evidence of a current disability) has been 
met.  As such, the remaining question before the Board is 
whether there is medical evidence contained in the claims 
file supporting the appellant's assertions that his sleep 
apnea has been aggravated by his service-connected sinusitis 
or rhinitis. See Allen v. Brown, supra.  Stated another way, 
the evidence of record must show a "lasting worsening" of 
the appellant's sleep apnea by his service-connected rhinitis 
and/or sinusitis for the second element of the secondary 
service connection test to be met in this case.  

In support of this second element, the appellant asserts that 
he consistently develops sinus infections as a result of his 
service-connected disabilities that last several weeks; and 
that these infections cause him to stop using his C-PAP 
machine. See July 2003 statement in support.  He indicates 
that when these infections occur, he is normally off his C-
PAP machine for at least four to five weeks which results in 
his sleep apnea being aggravated by 100 percent. Id.  He 
states that if he attempts to use the machine when his 
infections begin, his sinus infections worsen and ultimately 
develop into either bronchitis or pneumonia. Id.  As such, he 
is unable to utilize his C-PAP machine during those time 
frames and his sleep apnea symptoms increase in severity. 
Id.; September 2007 statement in support of claim.  The 
appellant indicated in his most recent statement that his 
tolerance for the C-PAP machine has decreased and his daytime 
sleepiness/fatigue have become constant. September 2007 
statement in support.  He also reports experiencing daily 
sinus pain and congestion he contends affects the use of his 
C-PAP machine. Id.       

In addition to noting his diagnosis of sleep apnea, the 
appellant's post-service medical records reveal complaints of 
congested nasal obstruction, sinus pain, pressure headaches, 
and sinus infections he complained were interfering with his 
sleep apnea. See private medical records from Park Nicollet 
Clinic; December 2002 VA medical records.  In light of these 
documented complaints, the appellant was afforded a VA sinus 
examination and respiratory diseases examination in 
connection with his claim. See June 2003 VA examination 
reports.  These examination reports essentially indicated the 
examiners' opinions that the appellant's service-connected 
rhinitis and sinusitis during a time of exacerbation of 
infection prevented the use of his C-PAP machine and were 
thus more likely than not "aggravating" the appellant's 
sleep apnea. See June 2003 sinus examination report; June 
2003 respiratory examination report.  However, the examiners 
were unable to provide information regarding the baseline 
manifestation of the appellant's sinusitis and rhinitis that 
created obstacles for using his C-PAP machine for prevention 
of sleep apnea; and did not clearly indicate whether the 
appellant's inability to use his C-PAP machine during periods 
of infection resulted in "flare-up" manifestations of his 
sleep apnea or in an actual increase or worsening (i.e. 
aggravation) of this disorder. Id.  Since the question of 
service connection in this case revolves around the issue of 
whether the appellant's underlying sleep apnea disorder, 
rather than symptoms of his disorder, has permanently 
worsened as a result of his chronic sinusitis and rhinitis, 
the Board remanded the appellant's claim for clarification of 
the June 2003 medical opinions.  In doing so, the Board 
requested that the clarifying examiner specifically offer an 
opinion as to the likelihood that the appellant's sleep apnea 
disorder permanently increased or worsened as a result of his 
inability to use his C-PAP machine during periods of sinus 
infection. See April 2006 BVA decision.   

In response to the Board's request, the appellant underwent a 
new VA examination in March 2007.  This examination report 
indicates that the examiner, a medical doctor, reviewed the 
appellant's claims file and obtained a medical history from 
the appellant, to include an "updated status" sleep study 
from Methodist Hospital brought by the appellant.  This study 
indicated to the examiner that the appellant had previously 
been on continuous positive airway pressure (his C-PAP 
machine) with a pressure of 9 centimeters of H2O and that an 
adjustment was performed recently in which the pressure of 
the C-PAP machine was changed to 12 centimeters of H2O. See 
March 2007 VA examination report, p. 1.  After reviewing this 
information and performing a physical examination of the 
appellant, the VA medical doctor diagnosed the appellant with 
obstructive sleep apnea and contributory morbid obesity. Id.  
In addressing the medical questions poised to the examiner by 
the Board, the doctor stated her medical opinion that it is 
greater than a 50 percent probability that the appellant's 
service-connected sinusitis is exacerbating his obstructive 
sleep apnea. Id.  She found that these exacerbations were not 
temporary or intermittent in nature, as it appeared to her 
that the appellant's underlying sleep apnea condition had 
permanently worsened in severity and that this worsening 
resulted from the appellant's inability to use his C-PAP 
machine during periods of chronic sinusitis. Id.  In support 
of her opinion, the doctor relied upon the fact that that 
appellant has had to increase his C-PAP machine from 9 
centimeters to 12 centimeters (a 33 percent increase).  As 
such, she essentially opined that it is just as likely as not 
that the appellant's C-PAP increase in use reflected a 
permanent worsening of his sleep apnea and the increased use 
was secondary to the appellant's flare-ups and sinus 
infection and subsequent inability to use the C-PAP machine. 
Id., pgs. 3-4.        

Although the RO found the March 2007 report to be 
unpersuasive, the Board determines it to be both credible and 
uncontroverted evidence in support of the appellant's claim.  
After reviewing the report in conjunction with the other 
evidence of record, the Board is of the opinion that the 
evidence as a whole gives rise to a reasonable doubt on the 
question of aggravation. 38 C.F.R. § 3.102.  Therefore, the 
Board resolves doubt in the appellant's favor and grants 
service connection for sleep apnea upon a theory of 
aggravation.


ORDER

Service connection for sleep apnea on the basis of 
aggravation is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


